Citation Nr: 1514833	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-44 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability, and if so, whether service connection for a neck disability is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, and if so, whether service connection for a back disability is warranted.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and if so, whether service connection for bilateral hearing loss is warranted.

4.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and if so, whether service connection for tinnitus is warranted.

5.  Entitlement to service connection for headaches (claimed as residuals of head injury).

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected generalized anxiety disorder with affective disorder and depression.

7.  Entitlement to service connection for a neurological disability of the left upper extremity (claimed as a left shoulder disability with radiculopathy), to include as secondary to a neck disability.

8.  Entitlement to service connection for a neurological disability of the right upper extremity (claimed as a right shoulder disability with radiculopathy), to include as secondary to a neck disability.

9.  Entitlement to service connection for a neurological disability of the left lower extremity (claimed as radiculopathy of the left lower extremity), to include as secondary to a back disability.

10.  Entitlement to service connection for a neurological disability of the right lower extremity (claimed as radiculopathy of the right lower extremity), to include as secondary to a back disability.

11.  Entitlement to a rating for generalized anxiety disorder with affective disorder and depression, in excess of 30 percent (prior to June 24, 2012) and in excess of 70 percent (from June 24, 2012).

12.  Entitlement to an effective date prior to June 24, 2012, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

13.  Entitlement to an effective date prior to June 24, 2012, for the award of basic eligibility to Dependents' Educational Assistance.

14.  Whether there was clear and unmistakable error (CUE) in the rating decisions of March 1986, July 1986, and December 1987 which awarded a 30 percent rating for generalized anxiety disorder with affective disorder and depression, effective November 19, 1985.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, April 2011, and August 2013 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2013 rating decision, the RO increased the rating for the Veteran's service-connected generalized anxiety disorder with affective disorder and depression to 70 percent, effective June 24, 2012.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  [The April 2014 statement of the case (SOC) incorrectly characterized this issue as entitlement to an effective date earlier than June 24, 2012, for the award of a 70 percent rating for generalized anxiety disorder with affective disorder and depression.  The Board has correctly recharacterized this issue as one for an increased (staged) rating, as listed on the title page.]

The Board notes that the RO reopened the Veteran's claims of service connection for a neck disability, for bilateral hearing loss, and for tinnitus, and decided those claims on the merits.  However, despite the determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of each previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran had also initiated an appeal of the denial of service connection for vertigo.  A May 2006 Board decision denied service connection for vertigo.  Consequently, because a final Board decision was rendered with regard to this issue, it is not a part of the current appeal and is not before the Board.

In claiming service connection for residuals of head injury, the Veteran has alleged that his pertinent residual head injury symptoms have included the following: headaches, dizziness, balance problems, tinnitus, hearing loss, and mental and cognitive problems.  As noted above, because a final May 2006 Board decision denied service connection for vertigo (characterized by symptoms of dizziness and balance problems), that issue is not a part of the current appeal and is not before the Board.  The Board also notes that claims for service connection for tinnitus and hearing loss are being addressed separately in the instant decision, and the Veteran's mental and cognitive problems will be addressed as part of his claim for an increased rating for service-connected generalized anxiety disorder with affective disorder and depression.  Therefore, the Board has characterized the Veteran's current claim pertaining to residuals of head injury to be a claim of service connection for headaches.

The issue of whether a June 2009 rating decision contains CUE in awarding only a 30 percent rating for generalized anxiety disorder with affective disorder and depression has been raised by the record (in a December 2012 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for headaches, for sleep apnea, for a neurological disability of the left upper extremity, for a neurological disability of the right upper extremity, for a neurological disability of the left lower extremity, and for a neurological disability of the right lower extremity; entitlement to a rating for generalized anxiety disorder with affective disorder and depression, in excess of 30 percent (prior to June 24, 2012) and in excess of 70 percent (from June 24, 2012); entitlement to an effective date prior to June 24, 2012 for the award of a TDIU rating and for the award of basic eligibility to Dependents' Educational Assistance; and whether there was CUE in the rating decisions of March 1986, July 1986, and December 1987 which awarded a 30 percent rating for generalized anxiety disorder with affective disorder and depression, effective November 19, 1985, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 1986 rating decision denied the Veteran's claim to reopen a claim of service connection for a neck disability, finding the no new and material evidence had been presented.  The claim was previously denied in August 1982 based upon a finding that the Veteran's neck problems in service were acute and transitory.

2.  Evidence received since the July 1986 rating decision suggests that the Veteran's current neck disability may have been incurred in service; such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability, and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran's current neck disability began in service and has persisted since service.

4.  An unappealed August 1982 rating decision denied the Veteran's claim of service connection for a back disability, finding in essence that there was no evidence of a current diagnosis of such disability.

5.  Evidence received since the August 1982 rating decision suggests that the Veteran has a current diagnosis of a back disability; such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating such claim.

6.  It is reasonably shown that the Veteran's current back disability began in service and has persisted since service.

7.  A May 2006 Board decision denied the Veteran's claim of service connection for bilateral hearing loss, finding that such disability was not incurred in or aggravated by service.

8.  Evidence received since the May 2006 Board decision suggests that the Veteran's current bilateral hearing loss may have been incurred in service; such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating such claim.

9.  It is reasonably shown that the Veteran's current bilateral hearing loss began in service and has persisted since service.

10.  A May 2006 Board decision denied the Veteran's claim of service connection for tinnitus, finding that such disability was not incurred in or aggravated by service.

11.  Evidence received since the May 2006 Board decision suggests that the Veteran's current tinnitus may have been incurred in service; such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating such claim.

12.  It is reasonably shown that the Veteran's current tinnitus began in service and has persisted since service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a neck disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for a neck disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).

3.  New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).

5.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

7.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

8.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Inasmuch as this decision reopens and grants (on the merits) the claims of service connection for a neck disability, for a back disability, for bilateral hearing loss, and for tinnitus, there is no need to belabor the impact of the VCAA on these matters (as any notice or duty to assist omission is harmless).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening Claims of Service Connection - in general

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Claim of Service Connection for a Neck Disability

Initially, an August 1982 rating decision denied the Veteran's claim of service connection for a neck disability essentially on the finding that the Veteran's neck problems in service were acute and transitory.  He was furnished notice of that determination and of his appellate rights, and the August 1982 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, a July 1986 rating decision confirmed the previous determination, once again finding in essence that there was no evidence of a neck disability having been incurred in or aggravated by service.  He was furnished notice of that determination and of his appellate rights, and the July 1986 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See id.

Evidence received since the July 1986 rating decision includes an August 2011 VA treatment record and an October 2013 statement from a private chiropractor.  The August 2011 VA treatment record documented the opinion of a VA resident physician (which was cosigned by a VA staff physician), noting that after reviewing the medical evidence of record (to include dating back to 1975 when the Veteran "had suffered severe head, neck and back trauma during an accident" in service), "it is more likely than not that [the Veteran's] current longstanding (onset since accident) Cervical Spine problems, headaches and stomach problems were caused by the injuries that the [Veteran] sustained in service."  In the October 2013 statement, the private chiropractor opined that "it is at least as likely as not, with greater than 50% probability, that [the Veteran's] present medical issues [to include chronic cervical spine pain and instability and degenerative findings on MRI] are resulting from a fall while on duty in the military.  In 1975 he was climbing a ladder and hit [his] head, resulting in him falling 6 feet landing on his head, neck, and shoulders on a steel deck."

As service connection for a neck disability was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's neck disability was incurred in or aggravated by service.  The aforementioned evidence indicates that his current neck disability was incurred in service.  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a neck disability may be reopened.  38 U.S.C.A. § 5108.

Reopening Claim of Service Connection for a Back Disability

An August 1982 rating decision denied the Veteran's claim of service connection for a back disability essentially on the basis that there was no evidence of a current diagnosis of such disability.  He was furnished notice of that determination and of his appellate rights, and the August 1982 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the August 1982 rating decision includes the report of a September 2005 VA Agent Orange examination and an October 2013 statement from a private chiropractor.  The September 2005 VA Agent Orange examination report noted that the Veteran had lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD).  In the October 2013 statement, the private chiropractor noted that MRI findings dated in February 2013 revealed narrowing disc spaces at L1-L2, L4-L5, and L5-S1, as well as disc displacement of all levels in the lumbar spine with associated ligament flavum hypertrophy and resultant neuroforaminal narrowing, and generalized degenerative changes throughout the lumbar spine.

As service connection for a back disability was previously denied on the basis that there was no evidence of a current diagnosis of such disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has a current diagnosis of a back disability.  The aforementioned evidence shows that he has now been diagnosed with a back disability.  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. § 5108.

Reopening Claims of Service Connection for Bilateral Hearing Loss and Tinnitus

A May 2006 Board decision denied claims of service connection for bilateral hearing loss and for tinnitus essentially on the basis that such disabilities were not incurred in or aggravated by service.  The May 2006 Board decision is final.  See 38 U.S.C.A. § 7104.

Evidence received since the May 2006 Board decision includes an August 2011 statement from a private audiologist.  In the August 2011 statement, the private audiologist opined that "it is more likely than not that [the Veteran's] hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian.  This opinion is based on threshold shift between [service] entrance and exit audiograms, case history, and onset of tinnitus."

As service connection for bilateral hearing loss and for tinnitus was previously denied on the basis that there was no evidence that such disabilities were incurred in or aggravated by service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran's bilateral hearing loss and tinnitus were incurred in or aggravated by service.  The aforementioned evidence indicates that his current bilateral hearing loss and tinnitus were incurred in service.  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and for tinnitus, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for bilateral hearing loss and for tinnitus may be reopened.  38 U.S.C.A. § 5108.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis, as well as sensorineural hearing loss and tinnitus as organic diseases of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disabilities).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis, sensorineural hearing loss, and tinnitus, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Neck Disability and a Back Disability

The Veteran's service treatment records document that in October 1975, he reported that he had had his "head jammed into shoulders," and he complained of a stiff neck.  Contemporaneous x-rays of his cervical spine on that date in October 1975 were normal except for very minimal degenerative narrowing seen at the C4-C5 level, described as "old in nature" by the examining provider.  Four days later in October 1975, the Veteran continued to complain of a stiff neck, and his neck was noted to be moderately tender, with decreased range of motion in his neck and in his arms, and loss of some feeling and sensation to hot and cold from the mid-scapula area (C1-C2 vertebrae) and in his fingertips.  In June 1976, he was seen for his neck (with neck injury noted to have occurred in October 1975) as well as headaches (noted to occur off and on for the past four months), and he was assessed with neck strain and myofascial syndrome.  In September 1976, an optometry clinic record noted that he had neck pain from a "blow to head" and that he had been unconscious for 10 minutes.  His March 1977 service separation examination did not note any complaints, findings, diagnoses, or treatment pertaining to his neck or his back.

Following the Veteran's discharge from service in March 1977, the first medical evidence of record documenting back pain consists of a December 1981 private treatment record (which noted his complaint of back pain "like someone is punching the kidneys," with onset noted to be about one month prior), and the first medical evidence of record documenting neck pain consists of a June 1982 VA general medical examination report (which noted both neck and back pain, with the pertinent clinical history being an in-service "shipboard injury" in 1975).  Subsequent medical records have documented his ongoing complaints of neck and back pain.

On VA orthopedic examination in June 1982, it was noted that the Veteran was being examined "relative to residual pain and disability in the neck and low back, as a result of an injury sustained to his anatomy while rapidly ascending a ladder aboard ship in Service in 1975....He has continued to have pain and disability in the neck and in his low back."  X-rays of his cervical and lumbar spine revealed no significant abnormalities, and no pertinent diagnoses were rendered.

On VA general medical examination in December 1985, the Veteran reported that while on board ship in the Navy, he was running up a ladder to respond to an emergency when he struck his head on a metal crossbeam in the ship (splitting his hard hat in two) and fell from the stairwell approximately eight feet to the ground where he landed on his head, neck, and shoulders, resulting in a black-out and residual headaches, hand and arm numbness, and back numbness.

On VA Agent Orange examination in September 2005, it was noted that the Veteran had cervical and lumbar DDD and DJD with L5-S1 radiculopathy on the right and L4-5 radiculopathy on the left.

An August 2011 VA treatment record documented the opinion of a VA resident physician (which was cosigned by a VA staff physician), noting that after reviewing the medical evidence of record (to include dating back to 1975 when the Veteran "had suffered severe head, neck and back trauma during an accident" in service), "it is more likely than not that [the Veteran's] current longstanding (onset since accident) Cervical Spine problems, headaches and stomach problems were caused by the injuries that the [Veteran] sustained in service."

On VA neck examination in March 2012, the Veteran reiterated that, on active duty while climbing up a ladder responding to an emergency, he struck his head on a metal crossbeam in the ship which split his hard hat.  Contemporaneous x-rays of his cervical spine at the time of the current examination documented arthritis (DJD).  The examiner diagnosed the Veteran with cervical DDD, with date of diagnosis being "prior to 1975" based solely on the October 1975 in-service x-rays showing mild narrowing at C4-C5 which had been described as "old in nature."  The examiner opined that such disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  For rationale, the examiner noted the Veteran's reported accident on active duty and pertinent service treatment records, then stated that there was no documented evidence in the record of the Veteran being seen and treated for a neck condition since the military and nothing to support that the claimed condition was anything but acute and transient in nature.

July 2012 VA x-rays of the Veteran's cervical spine revealed degenerative changes at all discs, and small anterior epidural defects at C5-C6 and C6-C7.

In an October 2013 statement, a private chiropractor opined that "it is at least as likely as not, with greater than 50% probability, that [the Veteran's] present medical issues [to include chronic cervical spine pain and instability and degenerative findings on MRI, as well as thoracic pain and lumbar pain with associated radiculopathy] are resulting from a fall while on duty in the military.  In 1975 he was climbing a ladder and hit [his] head, resulting in him falling 6 feet landing on his head, neck, and shoulders on a steel deck."  The chiropractor went on to note that MRI findings dated in July 2012 revealed disc displacement at C5-C7 and degenerative space narrowing at C4-C5, and that MRI findings dated in February 2013 revealed narrowing disc spaces at L1-L2, L4-L5, and L5-S1, as well as disc displacement of all levels in the lumbar spine with associated ligament flavum hypertrophy and resultant neuroforaminal narrowing, and generalized degenerative changes throughout the lumbar spine.

On VA neck and back examinations in January 2014, the Veteran reiterated that he had had an accident in service when falling from a stairwell, striking his head, neck, and back.  Contemporaneous x-rays of his cervical and lumbar spine at the time of the current examination documented arthritis (DJD).  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine and degenerative arthritis of the thoracolumbar spine.  The examiner opined that the Veteran's cervical and lumbar spine conditions were at least as likely as not (greater than 50/50 probability) to have been caused by service-related mechanical stress.  For rationale, the examiner noted that the record documented a head and neck injury during military service, and that "[e]xposure to injuries and mechanical stress on the back is thought to increase the incidence of low back pain and degenerative changes....Based on this, his current cervical spine condition is most likely due to injury or mechanical stress during military service.  The finding of a normal exam on his exit physical is not inconsistent with the premise that injury or mechanical stress during military service caused degenerative disease of the spine to develop at a later date.  I agree with the opinion expressed by [the private chiropractor in October 2013] that injuries to the head and spine during military service can cause a long-term predisposition to degenerative disease of the spine."

The Veteran has asserted throughout the period of the current claim that he continues to suffer from neck and back pain.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his neck and back disabilities are related to his service.  See 38 C.F.R. § 3.303(b).  As the opinion of the VA resident physician (cosigned by a VA staff physician) in August 2011 was not accompanied by any rationale, the Board finds that such opinion is inadequate and thus entitled to no probative weight.  In addition, as the opinion of the March 2012 VA examiner was based on an inaccurate factual premise (i.e., such opinion failed to recognize the documentation of medical evidence in the record of the Veteran being treated for neck pain since June 1982), the Board finds that such opinion is inadequate and thus entitled to no probative weight.  Therefore, the most probative evidence of record (i.e., the opinions by the private chiropractor in October 2013 and by the VA examiner in January 2014 - which the Board finds no reason to question, as such opinions are supported by adequate rationale) supports that there is a nexus between the Veteran's current neck and back disabilities and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by medical professionals) supports a finding that the Veteran's current neck and back disabilities began in service and have persisted since service.  Accordingly, the Board finds that service connection for such disabilities is warranted.

Service Connection for Bilateral Hearing Loss and Tinnitus

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Board notes that "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) in the Navy was Engineman (EN).  His service treatment records document that audiograms conducted in March 1971 (six months after service entrance), March 1972, and March 1977 (on separation examination) did not reveal hearing loss (in accordance with 38 C.F.R. § 3.385) in either ear.  However, such audiograms did reveal a steadily increasing threshold at 4000 Hertz for both ears: 5 decibels for the right ear and 10 decibels for the left ear in March 1971; 10 decibels for the right ear and 15 decibels for the left ear in March 1972; and 20 decibels for the right ear and 20 decibels for the left ear in March 1977.  He also filled out a questionnaire in March 1972 wherein he reported having noise exposure from working in the engine room of his submarine, as well as "bad wax build up" in his ears.  In February 1976, it was noted that he had a buildup of wax in his bilateral ear canals.  Other than the audiogram findings outlined above, as well as a whispered voice test showing 15/15 bilaterally, his March 1977 service separation examination did not note any complaints, findings, diagnoses, or treatment pertaining to his ears.

Following the Veteran's discharge from service in March 1977, he initially filed a claim for service connection for bilateral hearing loss in November 1985, but such claim was denied (by rating decision in March 1986) because he was found not to have a current disability (although there is no evidence to show that he underwent any audiometric testing at that time).  The first medical evidence of record documenting bilateral hearing loss and tinnitus consists of a March 2002 private audiology examination report.  At that examination, he complained of "gradual hearing loss every day since his military experience in Vietnam" and also reported that occasionally his ears rang and that occasionally he had wax buildup.  He reported that his noise exposure in service consisted of working in the submarine engine room with inadequate ear protection.  He also noted that he had had occupational noise exposure as a stone mason, but that he wore hearing protection whenever he operated noisy equipment.  Examination revealed significant cerumen bilaterally, which was removed.  Audiometric testing revealed bilateral high frequency sensorineural hearing loss, noted to be "most likely a result of noise exposure."

Subsequent medical records have documented his ongoing complaints of bilateral hearing loss, tinnitus, and cerumen buildup in both ears.

On VA audiology examination in September 2002, the Veteran complained of having bilateral hearing loss since military service.  He reported that he had a history of military noise exposure to machinery noise in the engine room on the submarine, and he denied any post-military noise exposure.  He also reported having tinnitus with onset in the 1970s.  Audiometric testing revealed bilateral sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385).  The examiner opined that it was not likely that the Veteran's hearing loss or tinnitus resulted from acoustic trauma during military service.  For rationale, the examiner noted that, while the Veteran's hearing loss was "worse than predicted from aging" and his service treatment records supported his military noise exposure history, his military record also showed "essentially normal hearing thresholds" upon service discharge.

On VA audiology examination in September 2005, the Veteran complained of having bilateral hearing loss since military service.  He reported that he had a history of military noise exposure in the engine room on his ship (and wore hearing protection devices during service), and he denied any post-military noise exposure (as he was a brick layer after service).  He also reported having tinnitus.  Audiometric testing revealed bilateral sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385).  The examiner opined that it was not as likely as not that the Veteran's hearing loss or tinnitus resulted from acoustic trauma during military service.  For rationale, the examiner noted that, while the record did support that the Veteran had a MOS consistent with high risk noise, the record also documented normal auditory thresholds at service entrance and separation.  The examiner opined that if the Veteran was exposed to high risk noise, then there was "no evidence that he suffered acoustic trauma or hearing loss secondary to the noise."  The examiner reiterated that the Veteran wore hearing protection devices during service and opined that "his hearing was not damaged during military service."  The examiner further noted that there was no documentation of tinnitus in the service treatment records, and opined that there was "no audiological basis for the tinnitus complaint and tinnitus can be [a] result from many other factors other than high risk noise."

On VA ear disease examination in September 2005, it was noted that the Veteran had complained of hearing loss for the past 25 to 30 years and that he was exposed to a great deal of noise in the diesel engine room of his ship while serving in the Navy as a diesel engineman.  He also complained of constant tinnitus, and reported that he frequently got an accumulation of cerumen in his external auditory canals which had to be cleared frequently.  Examination revealed that each ear canal was blocked with cerumen so that the tympanic membranes could not be seen.  The examiner diagnosed the Veteran with sensorineural hearing loss with tinnitus and intermittent labyrinthine vertigo.  The examiner noted that the Veteran had symptoms of Meniere's syndrome which included vertigo, hearing loss, and tinnitus, and opined that it was "not within the providence of these [examination] worksheets to deal with this [Veteran's] hearing loss except to state that no specific medical cause is apparent from his history or physical findings."

On VA Agent Orange examination in September 2005, the Veteran reported that he had had sensorineural hearing loss and tinnitus since Vietnam.

On private audiology examination in August 2011, the Veteran reported a history of constant exposure to engine noise while serving in the military on a submarine.  He also reported constant tinnitus which began while serving on the submarine.  He reported no significant post-military noise exposure (either occupational or recreational).  Audiometric testing revealed bilateral sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385).  The examiner opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure and that such may have worsened as a civilian.  For rationale, the examiner noted the threshold shifts between the Veteran's service entrance and exit audiograms, the Veteran's reported case history (as outlined above), and the onset of tinnitus (noted to be during service).

On VA audiology examination in March 2012, audiometric testing revealed bilateral sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385), and the Veteran also reported having tinnitus.  The examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  For rationale, the examiner noted that the Veteran's in-service exposure to noise (in the submarine engine room) was limited through his use of hearing protection, and as a result of this precaution, his separation audiogram (in March 1977) revealed normal auditory thresholds.  The examiner opined that the hearing loss discovered on recent hearing examinations was "not the result of military noise exposure but rather an interaction of post military exposures with an undiagnosed medical condition (a diagnosis of Meniere's disease was discussed by an Otolaryngologist in Sept of 2005 but not validated) resulting in the loss of hearing in the low and middle frequency range NOT seen in cases where noise exposure is the primary agent, acting alone."  The examiner did opine that the Veteran's tinnitus was at least as likely as not (50% probability or greater) a symptom associated with his hearing loss, "as tinnitus is known to be a symptom associated with hearing loss," but that such tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  For rationale, the examiner noted that the "absence of hearing impairment in the high frequency range on his discharge hearing examination[,] in addition to no evidence of complaints of tinnitus checked off on medical examination[,] indicates this condition was more likely than not attributable to the onset of hearing loss occurring after leaving the service."

The Veteran has asserted throughout the period of the current claim that he continues to suffer from bilateral hearing loss and tinnitus.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his bilateral hearing loss and tinnitus are related to his service.  See 38 C.F.R. § 3.303(b).  As the opinion of the private examiner in March 2002 was not accompanied by any rationale and did not specify what type of noise exposure (in-service or otherwise) contributed to the etiology of the Veteran's hearing loss, the Board finds that such opinion is inadequate and thus entitled to no probative weight.  While the rationale for the opinions of the September 2002, September 2005, and March 2012 VA examiners all cited to the lack of hearing loss (in accordance with 38 C.F.R. § 3.385) on the Veteran's in-service audiograms (to include at the time of his service discharge in March 1977), none of these examiners considered or addressed the threshold shifts revealed by the Veteran's in-service audiograms in March 1971, March 1972, and March 1977.  See Hensley, 5 Vet. App. at 155, 159.  Therefore, the Board finds that the opinions of the September 2002, September 2005, and March 2012 VA examiners are entitled to lower probative weight.  Therefore, the most probative evidence of record (i.e., the opinion by the private examiner in August 2011 - which the Board finds no reason to question, as such opinion is supported by adequate rationale which includes consideration of the threshold shifts revealed by the in-service audiograms) supports that there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., an opinion by a medical professional) supports a finding that the Veteran's current bilateral hearing loss and tinnitus began in service and have persisted since service.  Accordingly, the Board finds that service connection for such disabilities is warranted.



ORDER

The appeal to reopen a claim of service connection for a neck disability is granted.

Service connection for a neck disability is granted.

The appeal to reopen a claim of service connection for a back disability is granted.

Service connection for a back disability is granted.

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

As an initial matter, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on a primary diagnosis of chronic obstructive pulmonary disease (COPD) and a secondary diagnosis of disorders of the back (discogenic and degenerative).  While SSA records for the Veteran have been obtained (currently located in Virtual VA), the decision awarding such benefits is not in the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and any outstanding medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service Connection for Headaches

The Veteran's service treatment records document that, on a June 1970 report of medical history (three months prior to service entry), he indicated that he had a history of frequent or severe headache.  [There is no evidence of a service entrance examination report in the record.]  In October 1970, he complained of a headache (as well as a cough and nasal congestion).  In November 1970, he complained of a sinus headache.  In August 1975, it was noted that all sutures were removed from a head wound; however, no explanation was provided as to how such wound was incurred.  In October 1975, he reported that he had had his "head jammed into shoulders," and he complained of a stiff neck.  In June 1976, he complained of headaches off and on for the past four months.  Later in June 1976, he was assessed with a muscle contraction headache.  In September 1976, an optometry clinic record noted that he had neck pain from a "blow to head" and that he had been unconscious for 10 minutes.  His March 1977 service separation examination did not note any complaints, findings, diagnoses, or treatment pertaining to headaches or a head injury.

Following the Veteran's discharge from service in March 1977, the first medical evidence of record documenting headaches consists of a December 1985 VA general medical examination report.  At that examination, the Veteran reported that while on board ship in the Navy, he was running up a ladder to respond to an emergency when he struck his head on a metal crossbeam in the ship (splitting his hard hat in two) and fell from the stairwell approximately eight feet to the ground where he landed on his head, neck, and shoulders, resulting in a black-out and residual headaches, hand and arm numbness, and back numbness.  He reported that after this head injury, he had frequent headaches.  He complained currently of constant headaches in both sides of his head.  The examiner opined that the Veteran's current problems (noted to include headaches) "may, indeed, stem from some sort of brain injury."  Subsequent medical records have documented his ongoing complaints of headaches.

A May 1986 VA hospital discharge summary noted that the Veteran had been admitted in April 1986 with a diagnosis of "headaches, probably post-traumatic migraine."  On admission, he complained of continuous squeezing, pressure-type pain of his head involving one or both sides, and he reported that such headaches "started about a year before leaving the Navy, around 13 years ago.  Apparently this occurred after he suffered blunt trauma to the top of his head, which he said split the hard hat he was wearing into two and caused him to black out for a few moments."  A CT scan in the hospital revealed no intracranial abnormalities.  He was "discharged with the reassurance that there was no evidence of a mass lesion in his neck or in his head causing his headaches.  He was told that his headaches were probably due to stress and probably had a vascular component."

On VA Agent Orange examination in September 2005, it was noted that the Veteran had headaches secondary to cervical arthritis.

An August 2011 VA treatment record documented the opinion of a VA resident physician (which was cosigned by a VA staff physician), noting that after reviewing the medical evidence of record (to include dating back to 1975 when the Veteran "had suffered severe head, neck and back trauma during an accident" in service), "it is more likely than not that [the Veteran's] current longstanding (onset since accident) Cervical Spine problems, headaches and stomach problems were caused by the injuries that the [Veteran] sustained in service."

In an October 2013 statement, a private chiropractor opined that "it is at least as likely as not, with greater than 50% probability, that [the Veteran's] present medical issues [to include headaches] are resulting from a fall while on duty in the military.  In 1975 he was climbing a ladder and hit [his] head, resulting in him falling 6 feet landing on his head, neck, and shoulders on a steel deck."  The chiropractor went on to note that the Veteran currently had severe headaches.

On VA traumatic brain injury (TBI) examination in January 2014, the Veteran reiterated that when he was going rapidly up a ladder on his ship in service, he struck his head on a metal crossbeam and fell off the ladder for about six to ten feet, losing consciousness for about ten minutes, followed by symptoms which included severe headaches.  The examiner noted that the August 1975 service treatment record documenting the removal of sutures in the head was accepted as evidence of a mild TBI.  The examiner opined that the Veteran's headaches were not related to his TBI.  For rationale, the examiner noted that the Veteran had reported a history of frequent and severe headaches in June 1970 (prior to service entry, and prior to the TBI) and a four-month history of headaches in June 1976 (nearly one year after the TBI), but did not complain of headaches around the time of the TBI; thus, the examiner opined that this evidence was not consistent with headaches from a TBI.  The examiner concluded that the Veteran did not have any residuals symptoms that were attributable to mild TBI.

The Board notes that none of the medical opinions currently of record have addressed the critical questions of whether the evidence clearly and unmistakably shows that the Veteran had a headache disability which preexisted his entry into active service, and if so, then whether the evidence clearly and unmistakably shows that such preexisting disability did not undergo a permanent worsening beyond normal progression (i.e., aggravation) during the Veteran's active service.  Therefore, a new VA examination with an adequate medical opinion addressing these questions must be obtained.

Service Connection for Sleep Apnea

The Veteran's service treatment records (to include his March 1977 service separation examination) did not note any complaints, findings, diagnoses, or treatment pertaining to sleep apnea or a sleep disorder.

Following the Veteran's discharge from service in March 1977, the first medical evidence of record documenting sleep apnea consists of a February 2009 VA treatment record, which noted that the Veteran admitted to having signs of sleep apnea, and his wife said that he snored frequently and had long pauses between breaths.  It was noted that he had never been treated or evaluated for sleep apnea before.

The Veteran has alleged that his current sleep apnea may be due to or aggravated by his service-connected generalized anxiety disorder with affective disorder and depression.

On VA sleep apnea examination in January 2014, it was noted that a sleep study was performed at a private facility (Core Sleep) in September 2009 and that such study had revealed a diagnosis of obstructive sleep apnea.  The examiner opined that such disability was less likely than not (less than 50/50 probability) to have been caused by the Veteran's service-connected psychiatric disorder.  For rationale, the examiner noted that anxiety and PTSD were not one of the usual causes of obstructive sleep apnea (with citation to a relevant study), and the examiner opined that therefore it was unlikely that the Veteran's mental health conditions caused him to develop obstructive sleep apnea.

The report of the September 2009 sleep study is not currently of record, and must be secured.  Furthermore, the Board notes that the sole medical opinion currently of record does not address the medical question of whether the Veteran's sleep apnea has been aggravated by his service-connected generalized anxiety disorder with affective disorder and depression.  Therefore, a new VA examination with an adequate medical opinion addressing this question must be obtained.

Service Connection for Neurological Disabilities of the Left Upper Extremity, Right Upper Extremity, Left Lower Extremity, and Right Lower Extremity

The Veteran's service treatment records document that, on a June 1970 report of medical history (three months prior to service entry), he indicated that he had a history of cramps in his legs.  [As noted above, there is no evidence of a service entrance examination report in the record.]  In October 1975, he complained of a stiff neck, and his neck was noted to be moderately tender, with decreased range of motion in his neck and in his arms, and loss of some feeling and sensation to hot and cold from the mid-scapula area (C1-C2 vertebrae) and in his fingertips.  In November 1975, he complained of soreness in his lower extremities for a half day.  In June 1976, he reported having numbness in both upper extremities which was diffuse, and mostly when awakening; his shoulder range of motion was noted to be full.  His March 1977 service separation examination did not note any complaints, findings, diagnoses, or treatment pertaining to any of his upper or lower extremities.

Following the Veteran's discharge from service in March 1977, the first medical evidence of record documenting neurological symptoms in his upper extremities consists of a June 1982 VA orthopedic examination report (which noted numbness over the palmar and volar aspects of the fingers, thumb, palm, and forearm of the right and left hands), and the first medical evidence of record documenting neurological symptoms in his lower extremities consists of a December 1985 VA general medical examination report (which noted aching in his legs).  Subsequent medical records have documented his ongoing complaints of numbness in his bilateral upper and lower extremities.

The Veteran has alleged that he currently has neurological disabilities of the upper and lower extremities which are related to his October 1975 in-service accident, as he contends that he has had numbness in all four extremities since the time of that accident.  Alternatively, he contends that his upper extremity neurological disabilities are due to or aggravated by his neck disability, and that his lower extremity neurological disabilities are due to or aggravated by his back disability.  [The Board notes that the instant decision has granted service connection for a neck disability and for a back disability.]

A November 2012 VA treatment record (currently located in Virtual VA) made reference to an October 2012 electromyography (EMG) study which showed left ulnar neuropathy (cubital tunnel syndrome), but was negative for carpal tunnel syndrome and negative for cervical radiculopathy.  A May 2013 VA treatment record (currently located in Virtual VA) made reference to a May 2013 surgery for status post decompression and transposition of the left ulnar nerve at the elbow.  The reports of the October 2012 EMG study and May 2013 left elbow surgery are not currently of record, and must be secured.

Thereafter, a VA examination with adequate medical opinions addressing the nature and etiology of any bilateral upper and lower extremity neurological disabilities must be obtained.

Increased Rating for Generalized Anxiety Disorder with Affective Disorder and Depression

The claim for a rating for generalized anxiety disorder with affective disorder and depression, in excess of 30 percent (prior to June 24, 2012) and in excess of 70 percent (from June 24, 2012), must be deferred pending further adjudication of the CUE claim by the AOJ (per the instructions outlined below).

Earlier Effective Date for the Awards of a TDIU Rating and Basic Eligibility to Dependents' Educational Assistance

The claims for an effective date prior to June 24, 2012 for the award of a TDIU rating and for the award of basic eligibility to Dependents' Educational Assistance must be deferred pending further adjudication of the CUE claim by the AOJ (per the instructions outlined below).

CUE in Rating Decisions of March 1986, July 1986, and December 1987

Viewing his September 2013 written statement in the light most favorable to the Veteran, the Board finds that the Veteran's attorney (on behalf of the Veteran) expressed disagreement with the portion of the AOJ's August 2013 rating decision which found that there was CUE in the rating decisions of March 1986, July 1986, and December 1987 (and awarded a 30 percent rating for generalized anxiety disorder with affective disorder and depression, effective November 19, 1985).  [In his September 2013 statement, the Veteran's attorney argued that a rating higher than 30 percent should have been awarded.]  The AOJ has not issued a SOC addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all records pertaining to the September 2009 sleep study at Core Sleep, the October 2012 EMG study, and the May 2013 left elbow surgery).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since August 2013.

2.  Secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, then print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After the development sought in Instructions #1 and #2 is completed, arrange for a headaches examination of the Veteran to ascertain the nature and likely etiology of any current headache disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify (by medical diagnosis) each headache disability found.

(b) Please opine (as to each headache disability entity diagnosed during the period of claim) when such entity was first manifested (i.e., prior to service, during service, or post-service)?  Please identify the factual data which support the response.

(c) As to any (and each) diagnosed headache disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability preexisted service.  If yes, please identify such evidence.

(d) If the response to (c) as to any disability is yes, please opine further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated (i.e. permanently worsened) beyond the natural progress during the Veteran's service.  Please identify any such evidence.

(e) As to any headache disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include his complaints noted and treated therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

4.  After the development sought in Instructions #1 and #2 is completed, arrange for a respiratory examination of the Veteran to ascertain the nature and likely etiology of his sleep apnea.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:  Is it at least as likely as not (a 50% or better probability) that his current sleep apnea was (i) caused or (ii) aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected generalized anxiety disorder with affective disorder and depression?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

5.  After the development sought in Instructions #1 and #2 is completed, arrange for a peripheral nerves examination of the Veteran to ascertain the nature and likely etiology of any current neurological disabilities of the bilateral upper and lower extremities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

(a) Please identify (by medical diagnosis) each neurological disability of the bilateral upper and lower extremities found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (as outlined above).

(b) Please identify the most likely etiology for any/each neurological disability entity of the bilateral upper and lower extremities diagnosed during the period of claim.  Specifically, the examiner must opine as to the following:

(i) Is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to include the documented complaints therein)?  The examiner must specifically consider and address the Veteran's allegations of continuity of symptomatology since service.

AND

(ii) Is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his (now) service-connected neck disability and/or his (now) service-connected back disability?

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, medical literature, and prior medical opinions, as appropriate.

6.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims for service connection for headaches, for sleep apnea, for a neurological disability of the left upper extremity, for a neurological disability of the right upper extremity, for a neurological disability of the left lower extremity, and for a neurological disability of the right lower extremity.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

7.  The AOJ must also issue a SOC addressing the issue of whether there was CUE in the rating decisions of March 1986, July 1986, and December 1987 which awarded a 30 percent rating for generalized anxiety disorder with affective disorder and depression, effective November 19, 1985, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, this issue should be returned to the Board.]

8.  After the completion of Instruction #7, the AOJ should review the record and readjudicate the claims for a rating for generalized anxiety disorder with affective disorder and depression, in excess of 30 percent (prior to June 24, 2012) and in excess of 70 percent (from June 24, 2012), followed by the claims for an effective date prior to June 24, 2012 for the award of a TDIU rating and for the award of basic eligibility to Dependents' Educational Assistance (after any further development indicated, and in light of the determination made on the other issues).  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


